COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  ALBERTO MONTELONGO,                                           No. 08-16-00001-CR
                                                  §
                       Appellant,                                  Appeal from the
                                                  §
  v.                                                             243rd District Court
                                                  §
  THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                  §
                         Appellee.                              (TC# 20150D02224)
                                                  §

                                         O R D E R

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to

file the brief until June 13, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joe A. Spencer, Jr., the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before June 13, 2022.

       IT IS SO ORDERED this 18th day of April, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.